DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 10/16/2020 has been entered.  Claims 1-25 remain pending in the application.  Claims 1-18 and 21-23 have been withdrawn.  Claim 13 is marked (Original), rather than (Withdrawn).  This appears to be a typographical error, as claim 11, from which claim 13 depends, is properly withdrawn.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welch et al. (US 20140223833 A1).
Regarding claims 19-20, Welch teaches a method of producing a drill bit, such as for drilling a well into an earth formation (paragraph [0031]).  Welch teaches to continue efficient drilling operations through failure of one or more cutting elements (a method for improving efficiency in downhole components comprising: forming a component having a controlled failure structure therein; paragraph [0068]).  Welch teaches that the drill bit 10 maintains the wear flat area at or below the maximum .  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Welch et al. (US 20140223833 A1), in view of Dockweiler et al. (US 20160138362 A1).
Regarding claim 24, Welch teaches a method of producing a drill bit, such as for drilling a well into an earth formation (a method for making a downhole tool; paragraph [0031]).  Welch teaches to continue efficient drilling operations through failure of one or more cutting elements (a downhole tool having a controlled failure structure that provides upon tool failure another useful profile; paragraph [0068]).  Welch teaches that one or more of the face cutters 20, 38 may be designed to fail dramatically or catastrophically, once failure begins, rather than continue to contribute to the wear flat area, and that these two design optimizations contribute to drilling efficiency by leading to more rapid engagement of the secondary face cutters 38 (paragraph [0073]).  Welch teaches that the drill bit 10 maintains the wear flat area (first portion) at or below the maximum designed total wear flat area until one or more of the primary face cutters 20 begins to fail (a controlled failure structure between the first portion and the second portion (secondary face cutter 38) of the tool; paragraph [0070]).  Welch teaches that the wear flat area increases, possibly slightly above the maximum designed total wear flat area, until one or more of the secondary face cutters 38 (upon tool failure another selected three dimensional geometric useful profile) is exposed and begins cutting the 
Welch teaches a first and second portion and a controlled failure structure that provides upon tool failure another selected three dimensional geometric useful profile, however Welch is silent regarding additively manufacturing the downhole tool.  
Dockweiler is similarly concerned with downhole tools for use in wellbores (paragraph [0001]).  Dockweiler teaches that 3-D printing processes are especially useful for fabricating components with complex geometries, which are otherwise difficult to fabricate (paragraph [0032]).  Dockweiler teaches that components for the downhole tools described herein may be formed utilizing 3-D printing machines, processes and methods (paragraph [0030]).  Dockweiler teaches that various techniques have been developed to use 3-D printers to create prototypes and manufacture products using 3-D design data (paragraph [0030]).  Dockweiler teaches that the three-dimensional components that make up the tools disclosed herein and other well completion tools may be fabricated directly using a 3-D printer in combination with 3-D design data (paragraph [0031]).  Dockweiler teaches that 3-D printing is generally a process of making a three-dimensional object from digital design data. 3-D printing is distinct from 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manufacturing method of Welch to include additive manufacturing, as taught by Dockweiler to fabricate components with complex geometries, which are otherwise difficult to fabricate.  
23.	Regarding claim 25, modified Welch teaches the method of claim 24 as stated above.  Welch teaches that the blades 16 and/or other portions of the bit body 12 are preferably made of a material with less abrasion resistance than that of the cutting table 28, substrate 32, and/or the earth formation into which the drill bit 10 is drilling (paragraph [0073]).  Welch teaches that one or more of the face cutters 20, 38 may be designed to fail dramatically or catastrophically, once failure begins, rather than continue to contribute to the wear flat area, and that these two design optimizations contribute to drilling efficiency by leading to more rapid engagement of the secondary .  

Response to Arguments
Applicant's arguments filed 10/16/2020 have been fully considered but they are not persuasive.  Applicant argues that that there is no teaching of a particular selected geometry (remarks, page 6).  Applicant argues that the failure occurs and does so geometrically randomly (remarks, page 6).  Applicant further argues that the teaching of Welch fails to anticipate at least one element of the rejected claims (remarks, page 8).  This is not found convincing because, as stated above, Welch teaches that one or more of the face cutters 20, 38 may be designed to fail dramatically or catastrophically, once failure begins (paragraph [0073]).  Accordingly, the failure does not occur geometrically randomly, as Applicant argues.  Rather, failure occurs dramatically or catastrophically at one or more of the face cutters (selected geometry).  It is unclear if Applicant is arguing that a face cutter does not read on a geometry (defined by Oxford as the shape and relative arrangement of the parts of something, see Oxford NPL) or if .  
Regarding the 103 rejection, Applicant argues that Dockweiler also fails to teach this element of the claims and is not relied upon by the Examiner for this purpose (remarks, page 7).  Applicant argues that whether or not Dockweiler teaches the use of AM for complex geometries, it most certainly does not teach the ordinarily skilled artisan that a particular three dimensional geometry should be selected created for a controlled failure (remarks, page 7).  This is not found convincing because Welch teaches that one or more of the face cutters 20, 38 may be designed to fail dramatically or catastrophically, once failure begins, rather than continue to contribute to the wear flat area, and that these two design optimizations contribute to drilling efficiency by leading to more rapid engagement of the secondary face cutters 38 (paragraph [0073]).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/REBECCA JANSSEN/Examiner, Art Unit 1733